Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-7, drawn to motor, classified in 310/68R.
Group 2, claim(s) 8-14, drawn to motor,  classified in 310/68R.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1, claims 1-7 have a special technical feature wherein "including: a rotation shaft (22); a motor unit (20) for rotationally driving the rotation shaft; a circuit board (56) for controlling the rotational driving of the rotation shaft; a case (41) having a circuit housing recess (46) for housing the circuit board therein; and a cover ( 61) made of synthetic resin for closing an opening (46a) of the circuit housing recess, in which the cover has an outer peripheral rib (62) and an inner rib (63, 64), the outer peripheral rib is located on the outer peripheral side of an opening end surface (46e) of the circuit housing recess and protrudes from an outer peripheral edge of the cover toward a front surface (61a) of the cover and a rear surface (61b) of the cover, and the inner rib is located on the inner side of the opening end surface and protrudes toward at least one of the front surface of the cover and the rear surface of the cover".
Group 2, claims 8-14 have a special technical feature "a motor including: a case having a circuit housing recess; a circuit board housed in the circuit housing recess; and a cover closing an opening of the circuit housing recess" common to claim 1 classified as invention 1. However, the technical feature does not define a contribution over the prior art in the light of the disclosed contents in Yoneya (JP2016000555), and hence the technical feature cannot be considered as a special technical feature. Further, there are no other same or corresponding special technical features between the inventions. In addition, claims 8-14 are not dependent on claim 1. Further, claims 8-14 are not substantially identical to or similarly closely related to any of the claims classified as Group 1. Thus, claims 8-14 cannot be classified as  Group 1. Claims 8-14 have a special technical feature wherein "the cover and the opening end (46c) of the circuit housing recess are firmly fixed by laser welding, the cover has a fixation portion (164) to be firmly fixed to the opening end of the circuit housing recess by the laser welding, and the fixation portion is located at a recessed portion (165a, 165b) having a relatively recess shape with respect to regions on both ends thereof", and are thus classified as Group 2. In lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	June 4, 2022